Citation Nr: 1704425	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1976 to March 1982.

This matter originated from the Veteran's increased rating claim for degenerative joint disease of the right knee, which was denied in a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2013, the Board of Veterans' Appeals (Board) adjudicated the Veteran's increased rating claim and took jurisdiction over a claim for TDIU as part and parcel of such claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  The Board remanded the TDIU claim for further development and it now returns for further appellate review.

As stated above, in September 2013, the Board remanded the issue of entitlement to TDIU for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to June 1, 2008, the Veteran worked full-time as a school teacher.

2.  The Veteran's employment prior to June 1, 2008, was not marginal or in a protected environment.

3. As of June 1, 2008, the Veteran's service-connected disabilities have not rendered her unable to secure and follow substantially gainful occupation consistent with her educational and occupational background.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Veteran's claim for a TDIU was raised in connection with her claim for an increased rating for her right knee disability, VA's duty to notify was satisfied by a September 2013 and January 2015 letters, the latter of which included complete U.S.C.A. § 5103 notice, and was sent before the AOJ initially adjudicated her claim in an October 2015 rating decision and February 2016 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided with VA examinations addressing the nature and severity, as well as the resulting functional impact, of her bilateral knee disabilities in September 2009, June 2012, and August 2015, and her posttraumatic stress disorder (PTSD) in November 2012 and August 2015.  The Board finds that the examinations are sufficient evidence for deciding the claims in that the reports and examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities, as well as resulting functional impairment, in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Furthermore, the Board finds there has been substantial compliance with the Board's September 2013 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, the Board directed that Veteran be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her TDIU claim and be requested to complete and return VA Form 21-8940.  The Board also directed that the Veteran be given an opportunity to identify any private healthcare providers who have treated her service-connected disabilities, and that the AOJ obtain an opinion addressing whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The AOJ was then to readjudicate the claim.  

As noted above, the AOJ sent the Veteran VCAA notice regarding her TDIU claim in September 2013 and January 2015.  In the September 2013 letter, the AOJ also asked the Veteran to complete and return the enclosed VA Form 21-8940, which she did in January 2015.  In the September 2013 letter, the AOJ further requested that the Veteran to identify any additional outstanding private medical records relevant to her TDIU claim; however, she did not do so.  In August 2015, the Veteran was afforded with examinations of her bilateral knee disabilities and PTSD.  The examiners provided opinions as to whether the Veteran's service-connected disabilities would render her unable to secure and maintain substantially gainful employment.  Subsequently, her claim was readjudicated in the February 2016 supplemental statement of the case.

Thus, the Board finds that the AOJ has substantially complied with the September 2013 remand directives, and no further action is necessary.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of establishing entitlement to a TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

The Veteran has an undergraduate degree in early childhood education.  She worked from 1990 until May 31, 2008, as a teacher at a private school.  Until 2013, she maintained her teaching credentials by taking graduate courses, at which time she applied for Social Security retirement benefits (at age 62).

The Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling as of February 14, 2012; degenerative joint disease, status post total knee arthroplasty, of the right knee, evaluated as 10 percent disabling as of February 28, 1995, 100 percent disabling as of June 16, 2008, and 30 percent disabling as of August 1, 2009; degenerative joint disease, status post total knee arthroplasty, of the left knee, evaluated as10 percent as of June 29, 2007, 100 percent disabling as of May 17, 2010, and 30 percent disabling as of July 1, 2011; residual surgical scar of the right knee, evaluated as noncompensably disabling from June 16, 2008, to May 17, 2010; and residual scars of the left and right knees, evaluated as noncompensably disabling as of May 17, 2010.  

Relevant to the appeal period stemming from the Veteran's June 29, 2007, claim for an increased rating for her right knee disability, she has been in receipt of a combined rating of 20 percent as of June 29, 2007; 100 percent as of June 16, 2008; 40 percent as of August 1, 2009; 100 percent as of May 17, 2010; 60 percent as of July 1, 2011; and 80 percent as of February 14, 2012.  However, as the Veteran's service-connected bilateral knee disabilities are orthopedic in nature, they may be considered as one disability for the purposes of reaching the schedular threshold for a TDIU.  As such, independent of the time periods where a temporary total rating has been assigned pursuant to 38 C.F.R. § 4.30, she met the schedular threshold for a TDIU as of July 1, 2011.  However, the Veteran's increased rating claim, from which her TDIU claim stems, is June 29, 2007.  Given the 100 percent rating from June 29, 2007 to August 1, 2009, and May 17, 2010 to July 1, 2011, the only periods for which the Veteran could be referred for extra-schedular consideration of her TDIU claim are from June 29, 2007, to June 16, 2008, and August 1, 2009 to May 17, 2010.

The Veteran worked full time as a school teacher (37.5 hours per week) until June 1, 2008, at which time she underwent the right knee replacement surgery.  Specifically, the Veteran reported that she stopped teaching because of her impaired mobility, as the private school at which she taught was not handicap-accessible and looking after young children from a wheelchair would be extremely difficult.

The September 2009 examiner noted that the Veteran was not employed.  Due to her knee condition, the Veteran could not move up and down stairs or stand or sit for long periods of time.  She also had problems getting into a sitting position and walking more than 50 yards.

At the June 2012 VA examination of her right knee, the examiner noted that the Veteran occasionally uses a wheelchair and cane for mobility.  As to functional impact, the Veteran reported that she had to quit work because she taught at a private school that was not handicap accessible and could not do the job.

In November 2012, the Veteran underwent a VA examination of her PTSD.  The examiner assigned a Global Assessment of Functioning score of 55, which is indicative of moderate impairment in social and occupational functioning.  The examiner found that the Veteran had occupational and social impairment with occasional degrease in work efficiency and intermittent periods of inability to perform tasks, but could generally function satisfactorily with normal routine behavior, self-care, and conversation.  Specifically, the Veteran had recurrent and distressing recollections and dreams of her military sexual trauma (MST) and experienced intense psychological distress at exposure to triggers that symbolize or resemble an aspect of the traumatic event.  She also experienced difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, chronic sleep impairment, memory loss, flattened affect, and disturbances of motivation and mood.

In August 2015, the Veteran was again afforded VA examinations of her knees and PTSD.  The knee examiner noted the Veteran had moderate to severe bilateral knee pain, which became worse when walking, and especially when going up or down stairs.  He also noted that the Veteran used anti-inflammatories and occasionally used a cane occasionally to ambulate.  The examiner noted that the Veteran's trouble with walking up and down stairs would limit her options for work in multilevel environments or any work that requires extended walking.  The examiner noted, however, that the Veteran would be able to engage in sedentary employment.

The Veteran was also afforded a VA examination of her PTSD in August 2015.  The examiner noted that the Veteran had to recently become conservator over her mother's affairs.  She was not on any prescribed medication for PTSD or undergoing psychological therapy.  She was sleeping about 6 hours maximum per night, waking frequently, sometimes screaming as a result of her nightmares of her MST.  She did not have difficulty falling asleep; however, she says that such was the case because one of her leg pain medications causes drowsiness.  She noted that she rarely has flashbacks, and that the flackbacks usually occur when unfamiliar males invade her space.  For instance, when the exterminator comes to the house every six months, she asks her husband to be home and maintains a physical barrier between the exterminator and her.  She also reported having her husband sit behind her in church so that no unfamiliar man did.  The Veteran also stated that she felt angry and anxious for no reason at times and that she is distrustful of others and finds it difficult to get out and interact with her friends.  She recalled feelings of detachment from her husband.  She had no current suicidal ideation, but reported having suicidal ideation 30 years prior.

The examiner concluded that the Veteran was likely to encounter difficulties in an environment where she would have to interact with males, and would be suspicious and distrustful of coworkers.  Further, the Veteran would appear distracted, detached, or easily panicked under high stress conditions.

As an initial matter, the Board notes that, for the appeal period stemming from her June 29, 2007, claim for an increased rating for her right knee disability, the Veteran has been employed in a full-time capacity until June 1, 2008.   Specifically, during such time, the Veteran was working full-time (37.5 hours per week) as a school teacher.  There is no indication in the record, and the Veteran does not claim, that this employment was marginal or in a protected environment.  Therefore, TDIU is not available on a schedular or extra-schedular basis before June 1, 2008.

The Board further finds that, as of June 1, 2008, the Veteran's service-connected disabilities have not rendered her unable to secure and follow substantially gainful occupation consistent with her educational and occupational background.  In this regard, while she has difficulty ambulating, the examination reports of record indicate that the Veteran could undertake sedentary work.  This is supported by other evidence in the record.  For instance, the Veteran has taken graduate courses as recently as 2013.  While her limited mobility may prevent the Veteran from teaching in the traditional classroom setting, there is no indication she could not work in other jobs inside or outside of the education field.  While the private school at which the Veteran was previously employed may not be wheelchair or handicap accessible, public schools near the Veteran's home will likely be.  Further, the Veteran only indicated in the statement that the public schools near her were not handicap accessible when she entered the education field in 1990, before the implementation of the Americans with Disabilities Act, Pub. L. No. 101-336 (July 26, 1990).  As most public facilities are required to be accessible to those with disabilities, it is difficult to imagine that public schools at any time since 2008 would have been inaccessible to those who need ambulatory assistance.  Further, while she has difficulty sitting or standing for a long time, certainly prospective employers could, and would be required to, accommodate her.  

The Board also acknowledges that the Veteran's PTSD symptoms may impact her ability to work, but finds that they are not prohibitive.  At the outset, the Board notes that the effective date for service connection for PTSD is February 14, 2012, and the Board may only consider the effects of PTSD on the Veteran's employment since February 14, 2012.

Since February 14, 2012, the Veteran has not been rendered unemployable due to her PTSD disability, to include in combination with her bilateral knees disabilities.  In this regard, the August 2015 examination report notes that, in the spring of 2015 the Veteran served conservator over her mother's affairs and exercised power of attorney for her mother, who lives in a different state, to include placing her mother in a nursing home.  This indicates that the Veteran's physical and mental disabilities do not prevent her from undertaking sedentary work of great importance and responsibility, which can be emotional and stressful.  Further, as recently as 2013, the Veteran was taking graduate classes, which involves sedentary work requiring great concentration.  

In fact, the Veteran herself does not indicate that she stopped working because of her PTSD symptoms.  Rather, she stated that she stopped working after the 2008 school year because of her knee surgery.  To the extent she claims her PTSD would prevent her from working, she cites her PTSD diagnosis as a reason prospective employers would not hire her, not as a reason she would be unable to perform the physical and mental acts required by employment.  The Board, however, is unaware of any obligation the veteran would have to disclose her PTSD diagnosis to prospective employers prior to receiving an offer of employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (stating that for TDIU claims the question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment).  

While the most recent examination notes that the Veteran would have difficulty working in environments where she would have to interact with males, there is no indication that this would prevent her from maintaining employment.  Further, the record indicates that she is uncomfortable with unfamiliar males and does not indicate that, over time, she would be unable to interact with male co-workers with whom she became familiar.  The examiner also stated that the Veteran would be suspicious and distrustful of coworkers and would appear distracted, detached, or easily panicked under high stress conditions.  However, as noted above, the Veteran was able to fulfill the role of conservator over her mother's affairs in the spring of 2015, which demonstrates she is able to undertake tasks of great importance which may produce high pressure situations of great emotional stress.  Thus, such reports, when taking into consideration all facts in the record, do not indicate that the Veteran, with reasonable accommodations to which she would be entitled under Federal law, is or has been incapable of the mental and physical actions necessary to secure and maintain employment in a sedentary job.

Overall, the Board finds that the Veteran's service-connected disabilities do not preclude her from securing or following substantially gainful employment, specifically employment involving sedentary work, given her educational background, maintenance of her teaching license until 2013, her role as conservator over her mother's affairs in the spring of 2015.  As such, the Board concludes that the service-connected disabilities are not of sufficient severity to produce unemployability.  

Therefore, the Board finds that, as the Veteran's service-connected disabilities have not rendered her unable to secure and follow substantially gainful occupation consistent with her educational and occupational background for the period beginning June 1, 2008, and, as such, a TDIU on a schedular basis must be denied and referral for extra-schedular consideration for a TDIU is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


